Name: 2004/870/EC: Council decision of 29 April 2004 concerning the conclusion of the Cooperation Agreement between the European Community and the Islamic Republic of Pakistan
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  economic policy;  European construction;  cooperation policy
 Date Published: 2004-12-23

 Important legal notice|32004D08702004/870/EC: Council decision of 29 April 2004 concerning the conclusion of the Cooperation Agreement between the European Community and the Islamic Republic of Pakistan Official Journal L 378 , 23/12/2004 P. 0002 - 0002 Official Journal L 378 , 23/12/2004 P. 0022 - 002220040429Council decisionof 29 April 2004concerning the conclusion of the Cooperation Agreement between the European Community and the Islamic Republic of Pakistan(2004/870/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 181, in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament,Whereas:(1) The Commission has negotiated on behalf of the Community a Cooperation agreement between the European Community and the Islamic Republic of Pakistan.(2) The Agreement has been signed, on behalf of the Community subject to its conclusion.(3) Under Article 177 of the Treaty, Community policy in the sphere of development cooperation is to foster the sustainable economic and social development of the developing countries, their smooth and gradual integration into the world economy and the campaign against poverty in these countries.(4) The Community should approve, in pursuit of its objectives in the sphere of external relations, the Cooperation Agreement between the European Community and the Islamic Republic of Pakistan,HAS DECIDED AS FOLLOWS:Article 1The Cooperation Agreement between the European Community and the Islamic Republic of Pakistan is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 23 of the Agreement.Article 3The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Commission provided for in Article 16 of the Agreement.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Luxembourg, 29 April 2004.For the CouncilThe PresidentM. McDowell[1] OJ C 17, 22.1.1999, p. 6.--------------------------------------------------